Citation Nr: 1416491	
Decision Date: 04/14/14    Archive Date: 04/24/14

DOCKET NO.  09-20 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boston, Massachusetts


THE ISSUE

Entitlement to a disability rating in excess of 40 percent for residuals of hemilaminectomy, L5-S1, right, removal of extruded intervertebral disc.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Y. Hawkins, Counsel

INTRODUCTION

The Veteran served on active duty from March 1964 to June 1966.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2008 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Boston, Massachusetts.

In April 2011, the Veteran testified during a Travel Board hearing before the undersigned Veterans Law Judge (VLJ).  A transcript of the hearing has been associated with the Veteran's claims folder. 

In September 2011, the Board remanded the claim to the Agency of Original Jurisdiction (AOJ) to afford the Veteran a new VA examination and obtain updated VA treatment records.  As there has been substantial compliance with the Board's remand directives, the Board finds there is sufficient evidence to adjudicate the claim.  See Stegall v. West, 11 Vet. App. 268, 271 (1998).

This appeal was processed using the Virtual VA paperless claims processing system.  Accordingly, any future consideration of this appellant's case should take into consideration the existence of this electronic record.


FINDINGS OF FACT

1.  Throughout the course of the appeal, the Veteran's residuals of hemilaminectomy, L5-S1, right, removal of extruded intervertebral disc, has not been manifested by unfavorable ankylosis of the entire thoracolumbar spine or by incapacitating episodes having a total duration of at least 6 weeks during any 12-month period.

2.  From October 15, 2007 to October 25, 2011, the Veteran had moderate incomplete paralysis of the left lower extremity.

3.  From October 15, 2007 to October 25, 2011, the Veteran had mild incomplete paralysis of the right lower extremity.


CONCLUSIONS OF LAW

1.  Throughout the period on appeal, the criteria for an evaluation in excess of 40 percent for the Veteran's residuals of hemilaminectomy, L5-S1, right, removal of extruded intervertebral disc, have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.40, 4.45, 4.71a, Diagnostic Codes 5235-5243 (2013).

2.  From October 15, 2007 to October 25, 2011, the criteria for a separate 20 percent rating, but not higher, for radiculopathy of the left lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8620 (2013). 

3.  From October 15, 2007 to October 25, 2011, the criteria for a separate 10 percent rating, but not higher, for radiculopathy of the right lower extremity have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. § 4.124a, Diagnostic Code 8620 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 ("VCAA")

VA has met all statutory and regulatory notice and duty to assist provisions.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2013).   

VA satisfied the notification requirements of the VCAA by means of letters dated December 2007 and November 2008.  

VA's duty to assist has also been satisfied.  The claims file contains the Veteran's pertinent treatment records for treatment received during the course of the appeal, as well as VA examination reports dated January 2008 and October 2011.  Additionally, the claims file contains the Veteran's statements in support of his claim.  The Veteran has not referenced any outstanding records that he wanted VA to obtain or that he felt were relevant to his claim that have not already been associated with the claims folder.  

Review of the VA examination reports shows that the VA examiners reviewed the complete claims folder, elicited from the Veteran his history of low back symptomatology and its effect on his daily functioning, reviewed diagnostic test results and provided the clinical results of the evaluations.  Accordingly, the Board finds that the examination reports are adequate upon which to base a decision in this case.

Further, as noted, the appellant was afforded a Board hearing in April 2011.  In this regard, the Board observes that in Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. 3.103(c)(2) requires that the RO personnel or a VLJ who chairs a hearing fulfill two duties to comply with the above the regulation.  These duties consist of (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked.  Here, the Board finds that the hearings generally were held in compliance with the provisions of Bryant.  Further, a review of the record also reveals no assertion by the Veteran or his service organization representative that VA or the VLJ failed to comply with 38 C.F.R. § 3.103(c)(2) or identified any other prejudice in the conduct of the Board hearing.  Moreover, the Veteran's submissions and statements, as well as those of his representative, demonstrate actual knowledge of the elements and evidence necessary to substantiate the claim because the submissions and statements focus on such evidence and elements.  As such, the Board finds that VA complied with the duties set forth in Bryant and the claim may be adjudicated based on the current record.  Cf. Procopio v. Shinseki, 26 Vet. App. 76 (2012).

Applicable laws and regulations

Disability ratings are assigned in accordance with the VA's Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  See 38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321(a), 4.1 (2013).  Separate diagnostic codes identify the various disabilities. See 38 C.F.R. Part 4 (2013).  If two disability evaluations are potentially applicable, the higher evaluation will be assigned if the disability picture that more nearly approximates the criteria required for that rating. Otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2013).  The evaluation of the same disability under various diagnoses, known as pyramiding, is prohibited. 38 C.F.R. § 4.14 (2013).

When evaluating musculoskeletal system disabilities that are based on limitation of motion, it is necessary to consider, along with the schedular criteria, functional loss due to flare-ups of pain, fatigability, incoordination, pain on movement, and weakness.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  Functional loss may be due to pain, supported by adequate pathology and evidenced by visible behavior of the claimant undertaking the motion. 38 C.F.R. § 4.40 (2013).  Pain on movement, swelling, deformity, or atrophy of disuse are relevant factors in regard to joint disability.  38 C.F.R. § 4.45 (2013).  Painful, unstable, or malaligned joints, due to a healed injury, are entitled to at least the minimal compensable rating for the joint. 38 C.F.R. § 4.59 (2013).  Additionally, the rule against pyramiding does not forbid consideration of a higher rating based on greater limitation of motion due to pain on use, including use during flare-ups.  DeLuca v. Brown, 8 Vet. App. 202 (1995).  

In this regard, manifestation of pain alone does not equate with functional loss under 38 C.F.R. §§ 4.40 and 4.45 but may cause functional loss if affecting some aspect of the normal working movements of the body such as excursion, strength, speed, coordination, and endurance.  Mitchell  v. Shinseki, 25 Vet. App. 32 (2011).

VA regulations provide a General Rating Formula for Diseases and Injuries of the Spine (for DCs 5235 to 5243, unless 5243 is evaluated under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes) with or without symptoms such as pain (whether or not it radiates), stiffness or aching in the area of the spine affected by residuals of injury or disease as follows:

For unfavorable ankylosis of the entire spine (100 percent);

For unfavorable ankylosis of the entire thoracolumbar spine (50 percent);

For unfavorable ankylosis of the entire cervical spine, or forward flexion of the thoracolumbar spine to 30 degrees or less, or with favorable ankylosis of the entire thoracolumbar spine (40 percent);

For forward flexion of the cervical spine to 15 degrees or less, or favorable ankylosis of the entire cervical spine (30 percent);

For forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees, or forward flexion of the cervical spine greater than 15 degrees but not greater than 30 degrees, or the combined range of motion of the thoracolumbar spine not greater than 120 degrees, or the combined range of motion of the cervical spine not greater than 170 degrees, or muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis (20 percent); and

For forward flexion of the thoracolumbar spine greater than 60 degrees but not greater than 85 degrees, or forward flexion of the cervical spine greater than 30 degrees but not greater than 40 degrees, or combined range of motion of the thoracolumbar spine greater than 120 degrees but not greater than 235 degrees, or combined range of motion of the cervical spine greater than 170 degrees but not greater than 335 degrees, or 
muscle spasm, guarding, or localized tenderness not resulting in abnormal gait or abnormal spinal contour, or vertebral body fracture with loss of 50 percent or more of the height (10 percent).

38 C.F.R. § 4.71a, General Rating Formula for Diseases and Injuries of the Spine.

For VA compensation purposes, unfavorable ankylosis is a condition in which the entire cervical spine, entire thoracolumbar spine, or entire spine is fixed in flexion or extension, and the ankylosis results in one or more of the following: difficulty walking because of a limited line of vision; restricted opening of the mouth and chewing; breathing limited to diaphragmatic respiration; gastrointestinal symptoms due to pressure of the costal margin on the abdomen; dyspnea or dysphagia; atlantoaxial or cervical subluxation or dislocation; or neurologic symptoms due to nerve root stretching.  Fixation of a spinal segment in neutral position (zero degrees) always represents favorable ankylosis.  68 Fed. Reg. 51,443, Note (5) (Aug. 27, 2003).

When evaluating diseases and injuries of the spine, any associated objective neurological abnormalities, including, but not limited to, bowel or bladder impairment, are evaluated separately, under an appropriate diagnostic code.  
Id., Note (1).  

For VA compensation purposes, normal forward flexion of the thoracolumbar spine is zero to 90 degrees; extension is zero to 30 degrees; left and right lateral flexion are zero to 30 degrees; and left and right lateral rotation are zero to 30 degrees.  Id., Note (2); see 38 C.F.R. § 4.71a, Plate V.  The combined range of motion refers to the sum of the range of forward flexion, extension, left and right lateral flexion, and left and right rotation.  68 Fed. Reg. 51,443, Note (2) (Aug. 27, 2003).  The normal combined range of motion of the thoracolumbar spine is 240 degrees.  Id.

Under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes, disability is evaluated as follows:

With incapacitating episodes having a total duration of at least 6 weeks during the past 12 months, assignment of a 60 percent evaluation is warranted. 

With incapacitating episodes having a total duration of at least 4 weeks but less than 6 weeks during the past 12 months, assignment of a 40 percent evaluation is warranted.

With incapacitating episodes having a total duration of at least 2 weeks but less than 4 weeks during the past 12 months, assignment of a 20 percent evaluation is warranted.

With incapacitating episodes having a total duration of at least one week but less than 2 weeks during the past 12 months, assignment of a 10 percent evaluation is warranted.

The notes for rating intervertebral disc syndrome under this regulation state as follows:  Note (1): an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Note (2): if intervertebral disc syndrome is present in more than one spinal segment, provided that the effects in each spinal segment are clearly distinct, evaluate each segment on the basis of incapacitating episodes or under the General Rating Formula for Diseases and Injuries of the Spine, whichever method results in a higher evaluation for that segment.

The Veteran's low back disability has been evaluated under DC 5243 for intervertebral disc syndrome.  He avers that the symptoms from his disorder are of greater severity than the current 40 percent rating contemplates.  

The VA examination of January 2008 demonstrated  some minor spasm of the paraspinal musculature in the lumbar region with a normal lumbar lordosis.  Forward flexion of the thoracolumbar spine was to 90 degrees (with pain at 70 degrees); extension was to 30 degrees (with pain at 25 degrees); left lateral flexion was to 30 degrees (with pain at 20 degrees); right lateral flexion was to 30 degrees (with pain at 10 degrees); left lateral rotation was to 30 degrees (with pain at 20 degrees); right lateral rotation was to 30 degrees (with pain at 10 degrees).  Right rotation and lateral flexion caused some increase in low back pain in the last five degrees of motion.  Straight leg raises were positive on the right at 60 degrees with some posterior thigh pain, and positive on the left at 45 degrees with pain all the way from the Veteran's neck to his low back at the end of motion.  The Veteran's surgical scar was well-healed, non-tender, and measured only 6 centimeters.

A VA treatment note dated in September 2008 showed that the Veteran had left L5 HNP with some sensory changes.  

During the October 2011 VA examination, the Veteran reported that his low back pain had increased and was fairly constant, and added that he had recently began to experience radiculopathy bilaterally into the lower legs.  He reported flare-ups if he engaged in physical activity, including lifting or carrying heavy weights.  Forward flexion of the thoracolumbar spine was to 60 degrees (with pain at 30 degrees); extension was to 10 degrees (with pain at 5 degrees); bilateral lateral flexion was to 15 degrees (with pain at 5 degrees); left lateral rotation was to 15 degrees (with pain at 5 degrees); and right lateral rotation was to 10 degrees (with pain at 5 degrees).  After three repetitions, forward flexion of the thoracolumbar spine was to 50 degrees, extension was to 10 degrees, right lateral flexion was to 10 degrees, left lateral flexion was to 15 degrees, right lateral rotation was to 5 degrees, and left lateral rotation was to zero degrees.  He was also found to have weakened movement and less movement than usual, excess fatigability and pain with movement.  His lumbar scar from his previous surgery remained well-healed and non-tender, and measured 10 centimeters.  Guarding or muscles spasms of the thoracolumbar spine was severe enough to cause an abnormal gait.  The sensory examination showed straight leg raises were positive bilaterally, with mild radiculopathy on the right and moderate radiculopathy on the left.  Finally, the clinician indicated that the Veteran had at least four weeks, but less than six weeks, of incapacitating episodes over the past 12-month period.

Based on a review of the evidence of record, the Board finds that the criteria for a disability evaluation in excess of 40 percent under DC 5243 for the Veteran's residuals of hemilaminectomy, L5-S1, right, removal of extruded intervertebral disc, have not been met at any time during the current appeal period.  There have been no complaints or findings of incapacitating episodes having a total duration of at least 6 weeks during any 12-month period.  As noted above, the October 2011 VA examiner stated that the Veteran had at least four weeks, but less than six weeks, of incapacitating episodes over the past 12-month period.  Therefore, a rating in excess of 40 percent is not warranted under DC 5243.

The Board has also considered whether the Veteran is entitled to a rating in excess of 40 percent under the General Rating Formula for Diseases and Injuries of the Spine.  However, at no time has there been evidence of unfavorable ankylosis of the entire thoracolumbar spine so as to warrant the assignment of a 50 percent rating.  VA examinations in January 2008 and October 2011 showed that the Veteran did have motion of his spine, albeit limited.  Although VA is required to apply 38 C.F.R. §§ 4.40 and 4.45, pertaining to functional impairment for disabilities evaluated on the basis of limitation of motion, where the Veteran is in receipt of the maximum schedular evaluation based on limitation of motion (as here, i.e., 40 percent) and a higher rating requires ankylosis, these regulations are not for application.  Johnston v. Brown, 10 Vet. App. 80, 84-85 (1997).

In an April 2012 VA rating decision, the RO assigned the Veteran a separate 20 percent rating for left lower extremity radiculopathy and a separate 10 percent rating for right lower extremity radiculopathy under DC 8620, effective from October 26, 2011.  The Veteran did not appeal the 20 and 10 percent ratings.  However, given the findings on VA examination in January 2008 of positive straight leg raises on the right at 60 degrees with some posterior thigh pain, and on the left at 45 degrees with pain all the way from the Veteran's neck to his low back at the end of motion; as well as the VA treatment note dated in September 2008 showing some sensory changes, the Board finds that the evidence warrants the assignment of a separate 20 percent rating for left lower extremity radiculopathy and a separate 10 percent rating for right lower extremity radiculopathy under DC 8620, effective from the date of the Veteran's claim for an increased rating on October 15, 2007, until October 25, 2011.  Ratings in excess of 20 and 10 percent are not warranted during this time period, as there was no evidence of moderately severe incomplete paralysis of the left lower extremity or moderate incomplete paralysis of the right lower extremity.  In particular, on VA examination in January 2008 the Veteran stated that he could easily walk a mile.  His gait was completely symmetric.  Although some sensory changes were noted in September 2008, it was also noted that motor was intact.  

The Board has carefully reviewed and considered the Veteran's statements regarding the severity of his low back condition.  The Board acknowledges that the Veteran, in advancing this appeal, believes that the disability on appeal has been more severe than the assigned disability rating reflects.  Medical evidence is generally required to address questions requiring medical expertise; lay assertions do not constitute competent medical evidence for these purposes. Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992).  However, lay assertions may serve to support a claim by supporting the occurrence of lay-observable events or the presence of symptoms of disability subject to lay observation. 38 U.S.C.A. § 1153(a) (West 2002); 38 C.F.R. § 3.303(a) (2013); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  In this case, however, the competent medical evidence offering detailed specific specialized determinations pertinent to the rating criteria are the most probative evidence with regard to evaluating the pertinent symptoms for the disability on appeal; the medical evidence also largely contemplates the Veteran's descriptions of symptoms.  The lay testimony has been considered together with the probative medical evidence clinically evaluating the severity of the pertinent disability symptoms

The Board has also considered whether the Veteran's claim should be referred for an extraschedular rating.  See 38 C.F.R. § 3.321(b) (2013); Thun v. Peake, 22 Vet. App. 111, 114 (2008).  Because the ratings provided under the VA Schedule for Rating Disabilities are averages, it follows that an assigned rating may not completely account for each individual veteran's circumstances, but nevertheless would still be adequate to address the average impairment in earning capacity caused by the disability.  Thun, 22 Vet. App. at 114.  However, in exceptional situations where the rating is inadequate, it may be appropriate to refer the case for extraschedular consideration.   The governing norm in these exceptional cases is a finding that the disability at issue presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).

The Board finds that referral for extraschedular consideration is not warranted. The Veteran's service-connected low back disability is contemplated and reasonably described by the rating criteria.  As shown in the above discussion, the Veteran does not have symptoms associated with this disability that have been left uncompensated or unaccounted for by the assignment of a schedular rating under the General Rating Formula and/or DC 5243, which takes into account pain, limitation of motion, incapacitating episodes, and concomitant functional limitations.  In addition, the Veteran's radiculopathy of the lower extremities has been assigned separate ratings under DC 8620.  Accordingly, the Board finds that a comparison of the Veteran's low back disability with the schedular criteria does not show 'such an exceptional or unusual disability picture . . . as to render impractical the application of the regular schedular standards.' 38 C.F.R. § 3.321(b). Consequently, the Board finds that the available schedular evaluations are adequate to rate this disability.  As such, in the absence of this threshold finding, there is no need to consider whether there are 'related factors' such as marked interference with employment or frequent periods of hospitalization.  See Thun,  22 Vet. App. at 118-19 (holding that the Board's finding that the rating criteria were adequate to evaluate the claimant's disability was a sufficient basis for denying extraschedular consideration without regard to whether there was marked interference with employment).  Therefore, referral for extraschedular consideration is not warranted. 

In summary, the Board concludes that a preponderance of the evidence of record is against the assignment of a rating in excess of 40 percent for the Veteran's service-connected residuals of hemilaminectomy, L5-S1, right, removal of extruded intervertebral disc.  However, a separate a separate 20 percent rating for left lower extremity radiculopathy and a separate 10 percent rating for right lower extremity radiculopathy under DC 8620 are warranted, effective from October 15, 2007 to October 25, 2011.  

ORDER

Entitlement to a disability rating in excess of 40 percent for residuals of hemilaminectomy, L5-S1, right, removal of extruded intervertebral disc, is denied.

Entitlement to a separate 20 percent rating for left lower extremity radiculopathy under DC 8620 is granted, effective from October 15, 2007 to October 25, 2011.  

Entitlement to a separate 10 percent rating for right lower extremity radiculopathy under DC 8620 is granted, effective from October 15, 2007 to October 25, 2011.  



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


